Title: To George Washington from Robert Digby, 15 April 1783
From: Digby, Robert
To: Washington, George


                        
                            Sir,
                            Lion off New York 15th April 1783
                        
                        As Captain Hurlbert has not called on me for the Pass for New London your Excellency requested, or any Body
                            in his Behalf, I enclose it to your excellency and should Captain Hurlbert call in the mean time I will give him another.
                            I have the Honor to be Your Excellency’s Most obedient humble Servant
                        
                            Robt Digby
                        
                    